The prisoner was found guilty of murder and there was judgment accordingly, from which he appealed. Pending the appeal the defendant made his escape and is now at large. The Attorney-General moves to dismiss the appeal.
It was settled in S. v. Jacobs, 107 N.C. 772, that where a prisoner who has been convicted of a capital felony escapes from custody and is at large when his appeal is called for trial, this Court may, in the exercise of a sound discretion, either dismiss the appeal or hear and determine the assignments of error or continue to await the recapture of the fugitive. In the exercise of this power, on motion of the Attorney-General.
APPEAL DISMISSED.
Cited: S. v. Cody, 119 N.C. 908; S. v. Dixon, 131 N.C. 813; S. v.Keebler, 145 N.C. 560, 562; S. v. DeVane, 166 N.C. 282.
(690)